DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 2/24/2021 has been entered.  Claim 16 is cancelled; claims 18 and 19 are newly added; claims 13-15 and 17-19 are pending in the Application.  The amendments to the claims have overcome each and every 103 Rejection previously set forth in the Non-Final Office Action mailed 10/16/2020.

Allowable Subject Matter
Claims 13-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, neither anticipates nor would render obvious the claimed invention.  Specifically, the prior art does not teach a method of selectively generating two directional and controlled forces including a compression force and a tension force by a slide hammer including a step of providing a slide hammer with a monolithic drive bar slidably secured within a longitudinal passageway of the guide sleeve, the drive bar comprising a shaft portion, a user proximal end, an enlarged distal end, and a shelf at the enlarged distal end of the drive bar, and sliding the drive bar within the guide sleeve in a rearward direction so that the shelf of the drive bar contacts a second delimiting member within the guide sleeve.  While the prior art (Lowther) teaches a split ring (324) which is attached about a distal end of a drive bar, the split ring is used to prevent the drive bar from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858.  The examiner can normally be reached on M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723